




--------------------------------------------------------------------------------

THE NEW HOME COMPANY INC.
2016 INCENTIVE AWARD PLAN

--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT GRANT NOTICE
The New Home Company Inc. (the “Company”) has granted to the participant listed
below (“Participant”) the Restricted Stock Units (the “RSUs”) described in this
Restricted Stock Units Grant Notice (the “Grant Notice”), subject to the terms
and conditions of the 2016 Incentive Award Plan (as amended from time to time,
the “Plan”) and the Restricted Stock Unit Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference. Capitalized terms not specifically defined in this Grant Notice or
the Agreement have the meanings given to them in the Plan.
Participant:
 
Grant Date:
 
Number of RSUs:
 
Vesting Commencement Date:
 
Vesting Schedule:
[To be specified in individual award agreements]
 
 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.
THE NEW HOME COMPANY INC.
PARTICIPANT
By:
   
   
Name:
   
[Participant Name]
Title:
   
 
 









--------------------------------------------------------------------------------


Exhibit A


RESTRICTED STOCK UNIT AGREEMENT
ARTICLE I.
GENERAL


1.1Award of RSUs and Dividend Equivalents


(a)The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each RSU represents the
right to receive one Share, as set forth in this Agreement. Participant will
have no right to the distribution of any Share underlying an RSU until the time
(if ever) such RSU has vested.


(b)The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share. The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid. Any Dividend Equivalents granted in connection
with the RSUs issued hereunder, and any amounts that may become distributable in
respect thereof, shall be treated separately from such RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A.


1.2Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.


1.3Unsecured Promise. The RSUs and Dividend Equivalents will at all times prior
to settlement represent an unsecured Company obligation payable only from the
Company’s general assets.


ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT


2.1Vesting; Forfeiture. The RSUs will vest according to the vesting schedule in
the Grant Notice except that any fraction of an RSU that would otherwise be
vested will be accumulated and will vest only when a whole RSU has accumulated.
In the event of Participant’s Termination of [Service] for any reason, all
then-unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company. Dividend
Equivalents (including any Dividend Equivalent Account balance) will vest or be
forfeited, as applicable, upon the vesting or forfeiture of the RSU with respect
to which the Dividend Equivalent (including the Dividend Equivalent Account)
relates.


2.2Settlement.


(a)    RSUs will be paid in Shares as soon as administratively practicable after
the vesting of the applicable RSU, but in no event more than 60 days after the
RSU’s vesting date. Dividend Equivalents (including any Dividend Equivalent
Account balance) will be paid in Shares or cash at the Company’s option as soon
as administratively practicable after the vesting of the applicable RSU, but in
no event more than


A-1



--------------------------------------------------------------------------------





60 days after the RSU’s vesting date. Notwithstanding the foregoing, the Company
may delay any payment under this Agreement that the Company reasonably
determines would violate Applicable Law until the earliest date the Company
reasonably determines the making of the payment will not cause such a violation
(in accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii)), provided
the Company reasonably believes the delay will not result in the imposition of
excise taxes under Section 409A.


(b)    If a Dividend Equivalent is paid in Shares, the number of Shares paid
with respect to the Dividend Equivalent will equal the quotient, rounded down to
the nearest whole Share, of the Dividend Equivalent Account balance divided by
the Fair Market Value of a Share on the day immediately preceding the payment
date.
ARTICLE III.
TAXATION AND TAX WITHHOLDING


3.1Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.


3.2Tax Withholding.


(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award. The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value (determined by the Company in
its sole discretion) on the date of withholding no greater than the aggregate
amount of such liabilities based on the maximum statutory withholding rates in
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.


(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.


ARTICLE IV.
OTHER PROVISIONS


4.1Adjustments. Participant acknowledges that the RSUs, the Shares subject to
the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.


4.2Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the


A-2



--------------------------------------------------------------------------------





terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files. By a notice given pursuant to
this Section, either party may designate a different address for notices to be
given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.


4.3Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


4.4Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.


4.5Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


4.6Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, then the Plan, the Grant Notice, this Agreement, the RSUs
and the Dividend Equivalents will be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3) that are requirements for the
application of such exemptive rule. To the extent Applicable Laws permit, this
Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.


4.7Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.


4.8Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.


4.9Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs and Dividend Equivalents,
and rights no greater than the right to receive payment as a general unsecured
creditor with respect to the RSUs and Dividend Equivalents, as and when settled
pursuant to the terms of this Agreement.


4.10Not a Contract of Employment. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are


A-3



--------------------------------------------------------------------------------





hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without Cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Participant.


4.11Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.


* * * * *




A-4

